Name: 2005/372/EC: Council Decision of 3 March 2005 concerning the conclusion of the Agreement between the European Community and the Democratic Socialist Republic of Sri Lanka on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  migration
 Date Published: 2006-06-16; 2005-05-17

 17.5.2005 EN Official Journal of the European Union L 124/41 COUNCIL DECISION of 3 March 2005 concerning the conclusion of the Agreement between the European Community and the Democratic Socialist Republic of Sri Lanka on the readmission of persons residing without authorisation (2005/372/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 63(3)(b), in conjunction with the second sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with the Democratic Socialist Republic of Sri Lanka on the readmission of persons residing without authorisation. (2) This Agreement was signed, on behalf of the European Community, on 4 June 2004 subject to its possible conclusion at a later date, in accordance with the Decision of 25 November 2003. (3) This Agreement should be approved. (4) The Agreement establishes a Joint Readmission Committee which may take decisions having legal effect on certain technical matters. It is therefore appropriate to provide for simplified procedures for the establishment of the Community position in such cases. (5) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (6) In accordance with Articles 1 and 2 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, and without prejudice to Article 4 of the said Protocol, Ireland is not taking part in the adoption of this Decision and is not bound by or subject to its application. (7) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Democratic Socialist Republic of Sri Lanka on the readmission of persons residing without authorisation and the declarations annexed thereto is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 21(2) of the Agreement. Article 3 The Commission, assisted by experts from Member States, shall represent the Community in the Joint Readmission Committee established by Article 17 of the Agreement. Article 4 The position of the Community within the Joint Readmission Committee with regard to the adoption of its rules of procedure as required under Article 17(5) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. For all other of the Joint Readmission Committees decisions, the position of the Community shall be adopted by the Council, acting by qualified majority, on a proposal by the Commission. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 3 March 2005. For the Council The President F. BILTGEN